      Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 1 of 27 PageID #:362




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 KYLE ZAK, individually and on behalf of
 all others similarly situated,                  Case No. 17-cv-2928
                        Plaintiff,               Hon. Andrea R. Wood
 v.
                                                 Magistrate Judge M. David Weisman
 BOSE CORP., a Delaware corporation,
                        Defendant.


                    SECOND AMENDED CLASS ACTION COMPLAINT
                          AND DEMAND FOR JURY TRIAL

         Plaintiff Kyle Zak (“Zak” or “Plaintiff”) brings this Second Amended Class Action

Complaint and Demand for Jury Trial against Defendant Bose Corp. (“Bose” or “Defendant”) for

secretly collecting, transmitting, and disclosing its customers’ private music and audio selections

to a third party data mining company. Plaintiff, for his Complaint, alleges as follows upon

personal knowledge as to himself and his own acts and experiences, and as to all other matters,

upon information and belief, including investigation conducted by his attorneys.

                                     NATURE OF THE ACTION

         1.     Defendant Bose manufactures and sells high-end wireless headphones and

speakers. To fully operate its wireless products, customers must download Defendant’s “Bose

Connect” mobile application from the Apple App or Google Play stores and install it on their

smartphones.

         2.     Bose Connect provides consumers with two primary features. First, it allows

consumers the ability to “pair” their smartphones with their Bose wireless products to access and

control the headphone’s settings and features. Second, Bose designed Bose Connect to act as a

remote control for consumers’ streaming music subscription services, such as Spotify, Apple



                                                 1
    Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 2 of 27 PageID #:363




Music, and more.

       3.      Unbeknownst to its customers, however, Defendant also designed Bose Connect

to (i) collect and record the titles of the music and audio files consumers choose to play through

their Bose wireless products and (ii) redirect and transmit such data along with other personal

identifiers to a third party data miner without consumers’ knowledge or consent.

       4.      The data collected from consumers’ smartphones is valuable to Bose and to

others. The secretly collected and redirected data reveals insights into consumer listening

behavior, an increasingly valuable commodity. By collecting such data en masse, Bose can sell

access to such data to the highest bidder. For example, Spotify could purchase listening behavior

of Apple Music customers or Pandora could pay to see what Spotify users listen to.

       5.      Beyond mere commercial value, one’s personal audio selections—including

music, radio broadcast, Podcast, and lecture choices—provide intimate insight into one’s

personality, behavior, political views, and personal identity. Scientific studies demonstrate that

musical preferences can reveal one’s age, personality, and values, and can likely even be used to

identify people with autism spectrum conditions.1

       6.      And by tracking one’s listening behavior beyond music, such as audiobooks,

podcasts, and radio, the listener’s personality, values, likes, dislikes, and preferences are further

revealed. For example, a person that listens to Muslim prayer services is very likely a Muslim; a

person that listens to the Ashamed, Confused, And In the Closet Podcast is very likely a

homosexual in need of a support system; a person that listens to The Body’s HIV/AIDS Podcast is

very likely an individual that has been diagnosed and is living with HIV or AIDS.



1
        Greenberg DM, Baron-Cohen S, Stillwell DJ, Kosinski M, Rentfrow PJ
 (2015) Musical Preferences are Linked to Cognitive Styles. PLoS ONE 10(7): e0131151.
https://doi.org/10.1371/journal.pone.0131151.


                                                  2
    Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 3 of 27 PageID #:364




       7.      Unfortunately, purchasers of Defendant’s headphones could not have anticipated

that Bose would clandestinely monitor their music and audio selections and that amassed data

would be transmitted to a third party data miner for further analysis. As it stands, Defendant’s

conduct demonstrates a wholesale disregard for consumer privacy rights and violates numerous

state and federal laws. As such, Plaintiff brings this suit individually and on behalf of all others

similarly situated and seeks (i) an injunction prohibiting Defendant from collecting, transmitting,

and disclosing consumers’ music and audio selections, (ii) actual and statutory damages arising

from the invasion of their privacy, and (iii) actual damages arising from their purchase of the

Bose Wireless Products, including the return of the purchase price of the product and

disgorgement of profits.

                                             PARTIES

       8.      Plaintiff Kyle Zak is a natural person and a citizen of the State of Illinois.

       9.      Defendant Bose Corporation is a corporation organized and existing under the

laws of the State of Delaware with its principal place of business located at The Mountain,

Framingham, Massachusetts 01701.

                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 over Plaintiff’s

claim under the Wiretap Act, 18 U.S.C. § 2510, a federal statute, and supplemental jurisdiction

over Plaintiff’s state law claims because they are so related to Plaintiff’s federal claim that they

form part of the same case or controversy under Article III of the United States Constitution. The

Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2),

because (i) at least one member of the Class is a citizen of a different state than the Defendant,

(ii) the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (iii) none




                                                  3
    Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 4 of 27 PageID #:365




of the exceptions under that subsection apply to this action.

        11.     This Court has personal jurisdiction over Defendant because it conducts business

in the State of Illinois and because the events giving rise to this lawsuit occurred, in substantial

part, in the State of Illinois.

        12.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to Plaintiff’s claims occurred, in substantial part, in this District and

Plaintiff resides in this District.

                              COMMON FACTUAL ALLEGATIONS

A Brief Overview of Defendant Bose and The Bose Connect App

        13.     In 2015, Defendant introduced a new feature for some of its products that enabled

customers to remotely control certain Bose headphones and speakers from their smartphones,

including the QuietComfort 35, SoundSport Wireless, Sound Sport Pulse Wireless, QuietControl

30, SoundLink Around-Ear Wireless Headphones II, and SoundLink Color II (“Bose Wireless

Products”).

        14.     Bose customers could download Defendant’s proprietary Bose Connect app from

the Apple App Store or the Google Play Store and install it on their smartphones to take

advantage of this new remote control feature.

        15.     Once downloaded, the Bose Connect app allows customers to “pair” (i.e.,

connect) their Bose Wireless Products to their smartphones using a Bluetooth connection, and

access essential product functionality. For example, through the Bose Connect app, customers

can (i) download and install firmware updates to the Bose Wireless Products, (ii) manage the

connections between the Bose Wireless Products and mobile devices, (iii) adjust the Bose

Wireless Products’ noise cancellation settings, (iv) customize the Bose Wireless Products’




                                                   4
    Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 5 of 27 PageID #:366




“Auto-Off” settings (for purposes of conserving the product’s battery life), and (v) share music

between two Bose Wireless Products.2

       16.     Defendant also programmed the Bose Connect app to act as a remote control for

consumers’ streaming music services. Through Bose Connect, consumers can pause, resume,

rewind, and skip songs played through apps on the mobile device such as Spotify, Apple Music,

and Pandora, amongst others. That is, the Bose Connect app is not itself a streaming music

player like Spotify. Instead, consumers can use the Bose Connect app as a portal to Spotify and

other streaming services as well as remotely control their Bose Wireless Products.

       17.     Neither of these features—the pairing of Bose Wireless Products or the remote

control function—required that the Bose Connect app send any information to or receive any

information from the Bose corporation. Rather, the core functionality of the Bose Connect app

operates as a stand-alone mobile application, which allows a user to (i) interact directly with his

or her mobile device and (ii) initiate remote control communications with third party remote

audio providers, like Spotify.

       18.     Defendant advertised the Bose Connect app functionality on the outside

packaging of all Bose Wireless Products, and details that use of the app is required to fully use

the devices’ features. For instance, the packaging of its SoundSport wireless headphones states in

multiple languages: “[t]he Bose Connect app unlocks current and future headphone features.

Download now.”

       19.     And on the Bose QuietComfort 35 headphones, Defendant listed only six features,

including the Bose Connect app:




2
       Bose Connect on the App Store, https://itunes.apple.com/us/app/bose-
connect/id1046510029 (last visited April 18, 2017).


                                                 5
Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 6 of 27 PageID #:367
Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 7 of 27 PageID #:368
Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 8 of 27 PageID #:369
Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 9 of 27 PageID #:370
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 10 of 27 PageID #:371




the listener’s device and network (collectively, “Media Information”) and then (ii) redirect that

information off a user’s mobile device and to a third party.

       26.     Bose’s method of collection goes further: by designing the Bose Connect app’s

remote control feature to contemporaneously monitor, collect, and redirect information resulting

from listener interaction with the app, the Bose corporation intercepts the contents of electronic

communications where it is not a party.

       27.     To understand how this interception occurs, one must understand how remote

control apps function when used to access and control remote streaming media. The case of Bose

Connect, this follows three general steps:

       •       First, a user presses the track forward button in the Bose Connect app when

       listening to streaming audio, which causes the user’s mobile device to send a request to a

       remote audio provider, like Spotify, for specific audio content (e.g., “Please send me the

       next song in my playlist.”).

       •       Second, upon receipt of that communication, the remote audio provider

       communicates the requested audio content—including information about the requested

       audio content, such as the specific song name, artist, and album—back to the user’s

       mobile device.

       •       Third, the user’s mobile device receives the requested audio materials, and then

       routes the information to the headphones and the Bose Connect app, where the

       information about the audio file is then displayed to the user (as shown below in Figure

       5).




                                                10
Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 11 of 27 PageID #:372
Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 12 of 27 PageID #:373
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 13 of 27 PageID #:374




product’s serial number and other device and network identifiers. And by collecting the Bose

Wireless Products’ serial numbers and device and network identifiers along with Media

Information, Bose is able to link the Media Information to any individual that has registered or

will register their products, thus enabling Bose to create detailed profiles about its users and their

music listening histories and habits. That is, by “fingerprinting” the device, Bose can link

registration information (with names and addresses and other demographic data) to any

subsequent media tracking (e.g., listening habits).

       32.     Despite its interception, redirection, and ability to access this Media Information,

the Bose corporation is not party to listener-to-music-provider communications facilitated by the

app. As described above, the Bose Connect app is merely a remote control, which processes a

user’s requests for songs and a music provider’s provision of song information in return. Just as

the Panasonic corporation is not a party to (or intended recipient of) the audio and Caller ID

information for each and every phone call a user places or receives on a Panasonic cordless

phone handset (i.e., even though the handset is used to send and receive communications), and

just as the Apple corporation is not a party to (or intended recipient of) each and every phone call

a user makes or receives using the iPhone’s “phone” app (i.e., even though the app is used to

send and receive communications), the Bose corporation is not a party to (or intended recipient

of) any communications that are accessed through the Bose Connect remote control app..

       33.     For this reason, the Bose corporation cannot access the collected listener-to-

music-provider communications discussed herein until after it has redirected (through the hidden

redirection code) those communications off the phone and to Segment.io.

       34.     The music and audio tracks that people listen to (i.e., Media Information) reveal

sensitive information about themselves that suggests their politics, religious views, thoughts,




                                                 13
    Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 14 of 27 PageID #:375




sentiments, and emotions. In other words, knowing what music, radio broadcasts, lectures, and

Podcasts a person chooses to listen to is enough to make accurate judgments and predictions

about their personalities and behaviors.6

       35.     Bose understands the value of listener data and how it can be used to reveal

information about consumers. Recently, Bose was seeking to hire “Music Information Retrieval

Specialists” to apply “algorithmic expertise” to data to uncover “contextual music

recommendations, music similarity, playlist generation, and tempo/intensity estimation.”7 Such

music data analytics is increasingly vital to the music and music streaming industry. In just the

past few years, music streaming services have paid over one hundred million dollars to purchase

music data analytic companies.8

       36.     These deals indicate not only the high price the industry places on listener data,

but also the competitive nature of the music streaming market. Bose undoubtedly recognizes the

value and importance of acquiring listener data on a massive scale and across music streaming

services. Streaming services will certainly seek to purchase access to such data to not only learn

more about their listeners but to gain insight into how listeners use competing services. Selling

access to such a database would follow the model of Vizio, one of the largest television



6
        Music and Personality, https://www.verywell.com/music-and-personality-2795424 (last
visited April 18, 2017) (“researchers found that people could make accurate judgments about an
individual’s levels of extraversion, creativity and open-mindedness after listening to ten of their
favorite songs.”)
7
        Music Information Retrieval/Machine Learning for Connected Audio at Bose at Bose
Corporation - Stack Overflow, https://stackoverflow.com/jobs/84501/music-information-
retrieval-machine-learning-for-bose-corporation (last visited July 7, 2017).
8
        Zach Blumenfeld, A Trillion Data Points: The Growth of Music Analytics,
http://performermag.com/band-management/a-trillion-data-points-the-growth-of-music-
analytics/ (last visited July 7, 2017).



                                                14
    Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 15 of 27 PageID #:376




manufacturers who sought to profit by selling access to consumers’ clandestinely collected

television viewing habits.9

       37.     Unfortunately, Defendant never obtained consent from any of its customers

before intercepting, monitoring, collecting, redirecting, and transmitting their Media Information.

To the contrary, Defendant concealed its actual data collection policies from its customers

knowing that (i) an audio product that monitors, collects, and transmits users’ private music and

audio tracks to any third party—let alone a data miner—is worth significantly less than an audio

product that does not, and (ii) few, if any, of its customers would have purchased a Bose

Wireless Product in the first place had they known that it would monitor, collect, and transmit

their Media Information.

                           FACTS SPECIFIC TO PLAINTIFF ZAK

       38.     On or around February 2017, Plaintiff Zak purchased Bose QuietComfort 35

wireless noise-canceling headphones for $350.

       39.     At the time of purchase, Plaintiff understood that the Bose QuietComfort 35

wireless noise-canceling headphones required the Bose Connect app in order to be fully

functional. Indeed, he saw on the product’s packaging that he was to “Enhance headphone with

Bose® Connect app.” The importance of the Bose Connect app to his headphones was further

strengthened by the included instructions card atop his headphones within the box that referred

him to the “BOSE® CONNECT” app in the Apple App Store.

       40.     Immediately after he purchased the headphones, Plaintiff registered his product

with Bose and downloaded the Bose Connect app onto his smartphone in order to access the



9
         Ethan Wolff-Mann, If You Have a Vizio TV, It's Watching You Too,
http://time.com/money/4104816/vizio-tv-collecting-selling-data-viewers/ (last visited July 7,
2017).


                                                15
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 16 of 27 PageID #:377




headphone’s full array of features. During the registration process, Plaintiff provided Bose with

his product’s unique serial number, as well as his full name and email address and Bose

additionally collected information identifying Plaintiff’s device and/or network.

       41.     Plaintiff regularly used his smartphone to listen to streaming music and audio

from various third-party sources, with the audio playing through his Bose wireless headphones.

For example, Plaintiff used the Bose Connect app to remotely control Spotify and to configure

the settings, access additional features, and to skip and pause audio tracks.

       42.     Unbeknownst to Plaintiff, each and every time he opened and used Bose Connect,

Defendant collected Media Information from his smartphone—including the names of any music

and audio tracks he played through his wireless headphones and his device and network

identifiers—thereafter redirecting and transmitting such information to third party, data miner

Segment.io.

       43.     To return to the example above, each time Plaintiff used the Bose Connect app to

remotely control the music he listened to through Spotify, Defendant intercepted the

communications between Plaintiff and Spotify. For instance, when Plaintiff would press the

“play” button, Defendant programmed the Bose Connect app to contemporaneously monitor and

collect that information, calling it a “Now Playing Event” and collecting the following

“properties” (amongst other things):

       Event Name: “Track Info Changed”
       Event Value:
              Artist: [Name of artist being listened to]
              Album: [Name of album being listened to]
              Song Title: [Name of song being listened to]

Then, Bose programmed the Bose Connect app to redirect this information off the phone and to

Segment.io, where Bose could later access it.




                                                 16
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 17 of 27 PageID #:378




       44.     Plaintiff Zak never provided his consent to Bose to monitor, collect, redirect, and

transmit his Media Information, including Media Information communicated between himself

and third-party audio streaming providers. Nor did Plaintiff ever provide his consent to Bose to

disclose, redirect, or transmit his Media Information to any third party, let alone data miner

Segment.io.

       45.     Likewise, Defendant never informed Plaintiff Zak that it would monitor, collect,

transmit, redirect, and disclose his Media Information.

       46.     Plaintiff Zak would never have purchased his Bose Wireless Product had he

known that Defendant would use Bose Connect (which was necessary to access the product’s full

array of functions and features) to collect, transmit, redirect, and disclose his Media Information.

                                    CLASS ALLEGATIONS

       47.     Class Definitions: Plaintiff brings this action pursuant to the Federal Rules of

Civil Procedure 23(b)(2) and 23(b)(3) on behalf of himself and a class and subclass of similarly

situated individuals as follows:

       Class: All individuals in the United States who purchased a Bose Wireless Product,
       installed the Bose Connect mobile app, and used the Bose Connect app to remotely
       control a streaming music service.

       Illinois Subclass: All members of the Class who are domiciled in the State of Illinois.

The following people are excluded from the Classes: (1) any Judge or Magistrate presiding over

this action and the members of their family; (2) Defendant, Defendant’s subsidiaries, parents,

successors, predecessors, and any entity in which the Defendant or its parents have a controlling

interest and their current or former employees, officers and directors; (3) persons who properly

execute and file a timely request for exclusion from the Classes; (4) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel




                                                 17
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 18 of 27 PageID #:379




and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such

excluded persons.

       48.     Numerosity: The exact number of members of the Classes is unknown, but

individual joinder in this case is impracticable. The Classes likely consist of tens of thousands of

individuals. Members of the Classes can be easily identified through Defendant’s records and/or

Defendant’s retail partners’ records.

       49.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the other members of the Classes, and those questions

predominate over any questions that may affect individual members of the Classes. Common

questions for the Classes include but are not limited to the following:

               (a)     Whether Defendant’s conduct constitutes a violation of the Wiretap Act;

               (b)     Whether Defendant’s conduct constitutes a violation of the Illinois

                       Eavesdropping Statute;

               (c)     Whether Defendant was unjustly enriched through its conduct; and

               (d)     Whether Defendant’s conduct constitutes a violation of the Illinois

                       Consumer Fraud and Deceptive Business Practice Act.

       50.     Typicality: Plaintiff’s claims are typical of the claims of the other members of the

Classes in that Plaintiff and the members of the Classes sustained damages arising out of

Defendant’s uniform wrongful conduct.

       51.     Adequate Representation: Plaintiff has and will continue to fairly and

adequately represent and protect the interests of the Classes, and they have retained counsel

competent and experienced in complex litigation and class actions. Plaintiff has no interests

antagonistic to those of the Classes, and Defendant has no defenses unique to Plaintiff. Plaintiff

and his counsel are committed to vigorously prosecuting this action on behalf of the members of


                                                 18
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 19 of 27 PageID #:380




the Classes, and they have the resources to do so. Neither Plaintiff nor their counsel have any

interest adverse to those of the other members of the Classes.

       52.     Superiority: This class action is also appropriate for certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Classes is impracticable. The damages

suffered by the individual members of the Classes will likely be small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s

wrongful conduct. Thus, it would be virtually impossible for the individual members of the

Classes to obtain effective relief from Defendant’s misconduct. Even if members of the Classes

could sustain such individual litigation, it would not be preferable to a class action because

individual litigation would increase the delay and expense to all parties due to the complex legal

and factual controversies presented in this Complaint. By contrast, a class action presents far

fewer management difficulties and provides the benefits of single adjudication, economy of

scale, and comprehensive supervision by a single court. Economies of time, effort, and expense

will be fostered and uniformity of decisions will be ensured.

                                 FIRST CAUSE OF ACTION
                              Violation of the Federal Wiretap Act
                                     18 U.S.C. § 2510 et seq.
                              (On behalf of Plaintiff and the Class)

       53.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       54.     The Wiretap Act generally prohibits the intentional “interception” of “wire, oral,

or electronic communications.” 18 U.S.C. § 2511(1)(a). The Act also prohibits the intentional

disclosure of such communications. 18 U.S.C. § 2511(1)(c).

       55.     By designing the Bose Connect app to contemporaneously and secretly collect

Media Information—including details about the music played by Plaintiff and the Class



                                                 19
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 20 of 27 PageID #:381




members—and then redirect such Media Information to a remote third party, Defendant Bose

intentionally intercepted and/or endeavored to intercept and disclose the contents of “electronic

communications” in violation of 18 U.S.C. § 2511(1)(a) and 18 U.S.C. § 2511(1)(c).

       56.     The Media Information intercepted by Defendant are electronic communications

that affect interstate commerce because they are communications between Plaintiff and members

of the Class on one hand and streaming music services on the other. Those communications, as

they relate to streaming music, necessarily traverse over the Internet, an interstate

communications channel.

       57.     Because Defendant automatically and contemporaneously collected, redirected,

transmitted and disclosed the content of the electronic communications it collected from Plaintiff

and the Class members to a third-party company, while knowing or having reason to know that

the data was obtained through the interception of an electronic communication, Defendant

violated 18 U.S.C. § 2511(1)(a) and 18 U.S.C. § 2511(1)(c).

       58.     No party to the electronic communications alleged herein consented to

Defendant’s collection, interception, use, or disclosure of the contents of the electronic

communications. Nor could they—Defendant never sought to obtain Plaintiff’s and the Class’s

consent, nor did Defendant obtain the consent of the other party, such as Spotify or other media

providers. Moreover, Defendant was not a party to any of the electronic communications sent

and/or received by Plaintiff and members of the Class.

       59.     Plaintiff and the Class suffered harm as a result of Defendant’s violations of the

Wiretap Act, and therefore seek (a) preliminary, equitable, and declaratory relief as may be

appropriate, (b) the sum of the actual damages suffered and the profits obtained by Defendant as

a result of its unlawful conduct, or statutory damages as authorized by 18 U.S.C. § 2520(2)(B),




                                                 20
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 21 of 27 PageID #:382




whichever is greater, (c) punitive damages, and (d) reasonable costs and attorneys’ fees.

                                SECOND CAUSE OF ACTION
                         Violation of the Illinois Eavesdropping Statute
                                     720 ILCS 5/14-1 et seq.
                        (On behalf of Plaintiff and the Illinois Subclass)

       60.     Plaintiff incorporates the foregoing allegation as if fully set forth herein.

       61.     A person violates the Illinois Eavesdropping Statute when he or she knowingly

and intentionally “[i]ntercepts, records, or transcribes, in a surreptitious manner any private

electronic communication to which he or she is not a party unless he or she does so with the

consent of all parties to the private electronic communication. . . .” 720 ILCS 5/14-2(a).

       62.     The statute broadly defines “private electronic communication” to mean “any

transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted

in whole or part by a wire, radio, pager, computer, electromagnetic, photo electronic or photo

optical system, when the sending or receiving party intends the electronic communication to be

private under circumstances reasonably justifying that expectation.” 720 ILCS 5/14-1(e).

       63.     By designing and programming the Bose Connect app to contemporaneously

monitor, intercept, collect, record, transmit, redirect, and disclose the contents of private

electronic communications that Plaintiff and the Illinois Subclass sent through Bose Wireless

Products and their smartphone operating systems—including the music and audio tracks they

selected to play—Defendant intentionally and knowingly monitored, intercepted, collected,

recorded, transmitted, and disclosed “private electronic communications,” in violation of 720

ILCS 5/14-2.

       64.     Plaintiff and the Illinois Subclass members intended that their Media Information

would be private. Indeed, their Media Information reveals highly sensitive details about their

private use of their personal headphones and speakers that Plaintiff and the Illinois Subclass



                                                  21
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 22 of 27 PageID #:383




expected to remain private and confidential. Beyond that, Defendant never notified Plaintiff and

the Illinois Subclass that it was monitoring, intercepting, or disclosing their Media Information.

Thus, there was no reason for them to believe that anybody could even potentially access,

intercept, or disclose their private electronic communications in the first place.

       65.     Neither Plaintiff nor the members of the Illinois Subclass ever consented to

Defendant’s interception, collection, recording, use, or disclosure of their private electronic

communications.

       66.     As a result of Defendant’s unlawful conduct, Plaintiff and the members of the

Illinois Subclass have been injured and seek: (1) an injunction prohibiting further eavesdropping

by Defendant, (2) actual damages, including the amount paid for the Bose Wireless Products,

and (3) punitive damages in an amount to be determined by the court or by a jury pursuant to 720

ILCS 5/14-6(c).

                                 THIRD CAUSE OF ACTION
       Violation of the Illinois Consumer Fraud and Deceptive Business Practice Act
                                    815 ILCS 505/1 et seq.
                       (On behalf of Plaintiff and the Illinois Subclass)

       67.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       68.     The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

505/1 et seq. (“ICFA”) protects both consumers and competitors by promoting fair competition

in commercial markets for goods and services.

       69.     The ICFA prohibits any unlawful, unfair, or fraudulent business acts or practices

including the employment of any deception, fraud, false pretense, false promise, false

advertising, misrepresentation, or the concealment, suppression, or omission of any material fact.

       70.     The ICFA applies to Defendant’s conduct as described herein because it protects

consumers in transactions that are intended to result, or which have resulted, in the sale of goods



                                                 22
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 23 of 27 PageID #:384




or services.

       71.     Defendant is a “person” as defined by 505/1(c) because it is a corporation.

       72.     Plaintiff and the Illinois Subclass members are “consumers” as defined by

505/1(e) because they purchased merchandise—the Bose Wireless Products—for their own use.

       73.     Defendant’s Bose Wireless Products are “merchandise” as defined by 505/1(b)

and their sale is considered “trade” or “commerce” under the ICFA.

       74.     Defendant violated the ICFA by concealing material facts about their Bose

Wireless Products and the Bose Connect app. Specifically, Defendant omitted and concealed that

Bose Connect secretly monitors, collects, transmits, and discloses its users’ highly private and

sensitive Media Information to a third party data miner.

       75.     Defendant’s data interception, collection, and disclosure practices are material to

the transactions here. Defendant featured its Bose Connect app in its marketing and advertising,

offered certain features and functions to customers that were only available through Bose

Connect, and charged a higher price for its Bose Wireless Products relative to comparable

wireless headphones. Had Plaintiff and the Illinois Subclass known the true characteristics and

behavior of the device (that it collects, transmits, and discloses private usage data to a third party

data miner), they would not have purchased the Bose Wireless Products or would have paid

substantially less for them.

       76.     Defendant intentionally concealed the Bose Wireless Products’ collection,

transmission, and disclosure practices because it knew that consumers would not otherwise

purchase their products. Indeed, Defendant’s concealment of such facts was intended to mislead

consumers.




                                                  23
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 24 of 27 PageID #:385




       77.     Defendant’s concealment, suppression, and omission of material facts was likely

to mislead reasonable consumers under the circumstances, and thus constitutes an unfair and

deceptive trade practice in violation of the ICFA.

       78.     Thus, by failing to disclose and inform Plaintiff and the Illinois Subclass about its

data collection practices, Defendant violated section 505/2 of the ICFA.

       79.     As a direct and proximate result of these unfair and deceptive practices, Plaintiff

and each Illinois Subclass member has suffered actual harm in the form of money paid for a

product that they would not have purchased had they known it would monitor, collect, transmit,

and disclose Media Information to a third party data miner.

       80.     As such, Plaintiff and the Illinois Subclass, seeks an order (1) requiring Defendant

to cease the unfair practices described herein, (2) awarding actual damages, including the amount

paid for the Bose Wireless Products, and (3) awarding reasonable attorneys’ fees and costs.

                                FOURTH CAUSE OF ACTION
                                      Unjust Enrichment
                              (On behalf of Plaintiff and the Class)

       81.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       82.     Plaintiff and the Class members conferred a benefit on to Defendant Bose when

they purchased their Bose Wireless Products.

       83.     Defendant Bose appreciates and/or has knowledge of such benefit.

       84.     Given that Defendant monitored, collected, transmitted, and disclosed Plaintiff’s

and the Class’s Media Information without their knowledge or consent—and because Plaintiff

and the Class would never have purchased the product had they known that such information

would be accessible and disclosed to a third party data miner—Defendant has unjustly received

and retained a benefit as a result of its conduct.




                                                     24
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 25 of 27 PageID #:386




       85.     Principles of equity and good conscience require Bose to return the purchase price

of the Bose Wireless Products to Plaintiff and the Class.

       86.     Plaintiff and the Class members seek disgorgement and restitution of any money

received by Defendant as a result of the conduct alleged herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kyle Zak, on behalf of himself and the Class, and the Illinois

Subclass requests that the Court enter an Order:

       A.      Certifying this case as a class action on behalf of the Classes defined above,

appointing Kyle Zak as a representative of the Classes, and appointing his counsel as class

counsel;

       B.      Declaring that Defendant’s actions violate the Wiretap Act, the Illinois

Eavesdropping Statute, and the Illinois Consumer Fraud and Deceptive Business Practices Act,

and that they constitute Unjust Enrichment;

       C.      Awarding injunctive relief that (i) prohibits Defendant from collecting,

monitoring, transmitting, or disclosing Plaintiff’s and the Classes’ Media Information without

consent, and (ii) requires Defendant and any third parties with such information in their

possession, including Segment.io, to destroy it immediately;

       D.      Awarding damages, including actual, statutory, and punitive damages, to Plaintiff

and the Classes in an amount to be determined at trial;

       E.      Awarding Plaintiff and the Classes their reasonable attorneys’ fees and expenses;

       F.      Awarding Plaintiff and the Classes pre- and post-judgment interest, to the extent

allowable;

       G.      Awarding such and other injunctive and declaratory relief as is necessary to




                                                25
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 26 of 27 PageID #:387




protect the interests of Plaintiff and the Classes; and

       H.      Awarding such other and further relief as the Court deems reasonable and just.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury for all issues so triable.

Dated: April 30, 2019                                     Respectfully submitted,

                                                          KYLE ZAK, individually and on behalf of
                                                          all other similarly situated,

                                                          By: /s/ Benjamin S. Thomassen
                                                                  One of Plaintiff’s Attorneys

                                                          Jay Edelson
                                                          jedelson@edelson.com
                                                          Benjamin S. Thomassen
                                                          bthomassen@edelson.com
                                                          J. Eli Wade Scott
                                                          ewadescott@edelson.com
                                                          EDELSON PC
                                                          350 North LaSalle Street, 14th Floor
                                                          Chicago, Illinois 60654
                                                          Tel: 312.589.6370
                                                          Fax: 312.589.6378

                                                          Rafey S. Balabanian
                                                          rbalabanian@edelson.com
                                                          EDELSON PC
                                                          123 Townsend Street, Suite 100
                                                          San Francisco, California 94107
                                                          Tel: 415.212.9300
                                                          Fax: 415.373.9435




                                                  26
   Case: 1:17-cv-02928 Document #: 75 Filed: 04/30/19 Page 27 of 27 PageID #:388




                               CERTIFICATE OF SERVICE

       I, Benjamin S. Thomassen, an attorney, hereby certify that I served the above and

foregoing document by causing true and accurate copies of such paper to be transmitted to all

counsel of record via the Court’s CM/ECF electronic filing system on April 30, 2019.


                                                    /s/ Benjamin S. Thomassen




                                               27
